Citation Nr: 1042650	
Decision Date: 11/14/10    Archive Date: 11/24/10

DOCKET NO.  08-19 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a certificate of eligibility for assistance in 
acquiring an automobile or other conveyance with special adaptive 
equipment or adaptive equipment only.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, PK, LM, and LL


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 
1970.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 decision rendered by the Cleveland, Ohio 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2008, the Veteran testified at a hearing at the RO 
before the undersigned.  A transcript of the proceeding is of 
record.  

In January 2009, the Board remanded this matter to the Agency of 
Original Jurisdiction (AOJ) for additional development.  The AOJ 
completed the development, continued the denial of the claim, and 
returned the matter to the Board for further review.  


FINDINGS OF FACT

1.  Service connection is in effect for post-traumatic stress 
disorder, evaluated as 70 percent disabling, gunshot wound 
residuals of the left chest, evaluated as 20 percent disabling, 
gunshot wound residuals of the abdomen, rated as 10 percent 
disabling, gunshot wound residuals resulting in perforation of 
the jejunum and laceration of the transverse colon, rated as 10 
percent disabling, and a lumbosacral strain, rated as 0 percent 
disabling.  Entitlement to a total disability rating based upon 
individual unemployability has been in effect since April 1997.

2.  The weight of the competent and probative evidence of record 
does not show that the Veteran's service-connected disabilities 
cause loss or permanent loss of use of one or both feet; loss or 
permanent loss of use of one or both hands; permanent impairment 
of vision of both eyes to the required specified degree; or 
ankylosis of one or both knees or of one or both hips.   


CONCLUSION OF LAW

The criteria for a certificate for VA financial assistance for 
the purchase of an automobile with adaptive equipment or for the 
purchase of adaptive equipment alone have not been met.  38 
U.S.C.A. §§ 3901, 3902, 5107(a) (West 2002); 38 C.F.R. §§ 3.159, 
3.350, 3.808, 4.63 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (the Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In an April 2010 letter, VA satisfied these criteria.  In the 
letter, the RO advised the Veteran of the criteria for obtaining 
a certificate of eligibility for assistance in obtaining an 
automobile or automotive adaptive equipment, and it explained 
VA's duties to assist him in obtaining evidence relevant to the 
claim.   

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and service personnel 
records are in the file.  In addition, the RO has obtained 
identified VA outpatient treatment records.  The Veteran provided 
testimony during the hearing before the undersigned in October 
2008.  

In addition, based on the RO's efforts, the Board finds that 
there has been substantial compliance with its remand directives.  
See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  The RO 
reissued a notice letter advising the Veteran of the criteria for 
the claim.  In May 2009, he was afforded a VA examination.  This 
examination included findings documenting the Veteran's current 
disability and is considered adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield, supra.

II.  Analysis

A certification of eligibility for financial assistance in the 
purchase of an automobile or other conveyance and necessary 
adaptive equipment will be made where the veteran's service-
connected disabilities result in one of the following: (i) loss 
or permanent loss of use of one or both feet; (ii) loss or 
permanent loss of use of one or both hands; or (iii) permanent 
impairment of vision of both eyes, with central visual acuity of 
20/200 or less in the better eye, with corrective glasses.  For 
entitlement to assistance in the purchase of adaptive equipment 
only, the veteran must have, as the result of a service-connected 
disease or injury, ankylosis of one or both knees or one or both 
hips.  38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. § 3.808 
(2010).

An 'eligible person' is one who, because of injury or disease 
incurred or aggravated during active military service, is 
entitled to receive VA compensation for loss, or permanent loss 
of use, of a hand or foot, or for permanent impairment of vision 
of both eyes, with central visual acuity of 20/200 or less in the 
better eye, or central visual acuity of more than 20/200 if there 
is a field defect in the better eye, or for ankylosis of a knee 
or a hip.  38 U.S.C.A. § 3901; 38 C.F.R. §§ 3.808, 17.156. 

The Veteran claims entitlement to financial assistance for the 
purchase of other adaptive equipment for his automobile.  On his 
May 2007 claim form, he did not indicate what automotive 
adaptations were necessary.  

The Veteran is currently in receipt of service-connected 
disability compensation for PTSD, rated as 70 percent disabling, 
gunshot wound of the left chest, evaluated as 20 percent 
disabling, gunshot wound residuals of the abdomen, rated as 10 
percent disabling, gunshot wound residuals resulting in 
perforation of the jejunum and laceration of the transverse 
colon, rated as 10 percent disabling, and a lumbosacral strain, 
rated as 0 percent disabling.  Entitlement to a total disability 
rating based upon individual unemployability has been in effect 
since April 1997.

The Veteran essentially claims that he is permanently confined to 
a wheel chair, cannot ambulate, and has lost the use of his hands 
and feet.  He also describes a significant visual impairment.  

The Board finds, however that entitlement to the benefit sought 
cannot be granted, both because the Veteran has not been service-
connected for the disabilities of the hand, feet, and eyes, and 
because his service-connected disabilities do not result in the 
severity of disability required to grant the benefit.

First, with respect to the claim that the low back condition 
results in severe disability of the hands and feet, the Veteran 
is service-connected for a lumbosacral strain, rated at 0 percent 
disabling.  Historically, in November 2004, he filed a claim for 
an increased rating.  He underwent a VA examination in May 2005.  
The examiner noted that he had an old sprain and an old fusion of 
the back.  He also had claudication into the right leg that was 
"vascular in nature and not related to the back."  In a July 
2005 decision, the RO denied entitlement to service connection 
for peripheral vascular disease of the bilateral lower 
extremities.  It also found that the degenerative disc disease, 
status post fusion and right lower extremity radiculopathy was 
not service-connected as it was not shown during service or 
related to a service-connected disability.  

The VA outpatient treatment records show that the Veteran has 
significant disability including Lewy Body Dementia, bipolar 
disorder, coronary artery disease, chronic obstructive pulmonary 
disease, spinal stenosis at L4-5.  In short, even assuming the 
evidence demonstrates that the Veteran requires adaptive devices 
in order to drive, the disabilities cited as forming the basis 
for the required modifications are not service-connected.  Thus, 
entitlement to adaptive equipment cannot be established.  

The Board has also considered whether any of the Veteran's 
pertinent service-connected disabilities have independently 
result in loss or permanent loss of use of one or both hands or 
feet.  

The term "loss of use" of a hand or foot is defined at 38  
C.F.R. §§ 3.350(a)(2) and 4.63 (2010) as that condition where no 
effective function remains other than that which would be equally 
well served by an amputation stump at the site of election below 
the elbow or knee with the use of a suitable prosthetic 
appliance.  The determination will be made on the basis of the 
actual remaining function, whether the acts of grasping, 
manipulation, etc, in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be accomplished 
equally well by an amputation stump with prosthesis.

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 of what is 
deemed as constituting loss of use of a foot include extremely 
unfavorable ankylosis of the knee, complete ankylosis of two 
major joints of an extremity, shortening of the lower extremity 
of 3 1/2 inches or more, and complete paralysis of the popliteal 
nerve with foot drop.

The weight of the probative evidence, however, does not reveal 
that the Veteran's service-connected disabilities result in the 
loss of use of the hands or feet or show ankylosis of the hips or 
knees.  In addition, the evidence does not show that the service-
connected disabilities result in permanent impairment in vision 
in both eyes.  In order to afford the Veteran the benefit of the 
doubt, he was provided a VA examination in May 2009.  The 
examination, however, did not yield medical evidence supportive 
of the Veteran's claim.  

First, with respect to the Veteran's eye condition, the eye 
examination revealed that the Veteran had symptoms of diplopia 
that were resolved using his current glasses.  The examiner 
opined that the condition was caused by decompensating phoria and 
not due to any service-connected disability.  There is no 
probative opinion to the contrary.  

As to the Veteran's joints, the examiner stated that they did not 
reveal evidence of ankylosis of the hips or knees.  This finding 
is consistent with the VA outpatient treatment records which show 
movement of the hips and knees.  There is no probative evidence 
showing ankylosis of the joints.  

As to the Veteran's feet, the examination revealed that the 
Veteran had bilateral foot discomfort.  There was some 
radiculopathy and some vascular disease.  He was able to stand 
and bear weight but he was not able to walk due to balance and 
back issues.  The examiner opined that the feet were functional 
and would not benefit from amputation.  There is no probative 
evidence to the contrary.  

As to the Veteran's hands, he showed good hand function, could 
grip and grasp, but had some deterioration in dexterity due to 
shaking and palsy.  The examiner noted that the hand condition 
was "certainly not equivalent to amputation."  There is no 
probative evidence to the contrary.  

In short, the Veteran is not service connected for the foot, 
hand, or vision disabilities.  While the record shows the Veteran 
has service connected lumbosacral sprain and residuals of a 
gunshot wound, the medical evidence and the weight of the 
probative evidence does not suggest that the adverse 
symptomatology caused by any of these service-connected 
disabilities equates to no effective function remaining in either 
hand or foot other than that which would be equally well served 
by an amputation stump with use of a suitable prosthesis.  See 38 
C.F.R. §§ 3.350(a)(2), 4.63, 4.71a.

As to the Veteran's own statements describing the severity of his 
symptoms, the Board recognizes that there are instances in which 
lay testimony can serve to establish a claim.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). However, while the 
Veteran may be competent to describe symptoms in his lower 
extremities and functional impairments resulting from those 
symptoms, even he does not describe significant visual impairment 
or loss of use of the extremities sufficient to satisfy the 
criteria for eligibility to automobile adaptation.  Rather, his 
main argument is that automobile adaptation is warranted since he 
is confined to a wheelchair.  The Board is certainly sympathetic 
to the fact that the Veteran requires the use of a wheelchair, 
however, the eligibility criteria as enumerated above require 
more than immobility.  They require that the service-connected 
disability result in significant impairment in vision or the loss 
or loss of use of the extremities.  Here, even after considering 
the Veteran's testimony, the criteria are not met.  

In addition, his statements are afforded less probative weight 
than the medical evidence of record.  As noted above, the visual, 
neurological, or vascular manifestations described by the Veteran 
are not service-connected and no health care specialist has ever 
linked such disability or symptoms to his service-connected 
disabilities.  The Board finds the conclusions and clinical 
findings of his health care providers and the VA examiner to be 
more persuasive than the Veteran's own lay assertions.

Therefore, the Board finds that entitlement to an automobile and 
adaptive equipment or adaptive equipment only must be denied 
based on these theories of entitlement.  38 U.S.C.A. § 3901; 38 
C.F.R. §§ 3.808, 17.156.  

In reaching the above conclusions, the Board also considered the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, 
as the preponderance of the evidence is against the Veteran's 
claim, the doctrine is not for application.  See Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 



ORDER

Entitlement to automobile and adaptive equipment or adaptive 
equipment only is denied. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


